DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08 NOV 2022 has been entered.

Response to Amendment
Examiner notes the response filed 06 APR 2022.  The amendment has been entered.  No claims are amended in the response.
Claims 9-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10 SEP 2020.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Qi ‘647 (U.S. PGPub 2017/0229647) in view of Eguchi ‘761 (U.S. Patent 5,618,761).
Claim 1 – Qi ‘647 teaches a method for solvent-free perovskite deposition (PG 0010, perovskite film deposition; PG 0029, precursors are powdered halides) comprising:
loading a lead target (PG 0030, first evaporator unit 120 in Figure 1 generates BX2 vapor; PG 0029, BX2 is a metal halide; PG 0029, lead chloride, iodide, and bromide generically disclosed; PG 0044, lead iodide specifically disclosed) and a substrate (PG 0030, substrate 116 in Figure 1) into a deposition chamber (PG 0030, housing 100 in Figure 1 corresponds to the deposition chamber);
reducing the pressure in the deposition chamber to less than or equal to 5x10-6 Torr (PG 0030, pump unit 104 in Figure 1 to generate vacuum in the chamber; vacuum of 1x10-5 to 1x10-7 Pa disclosed, equivalent to 7.5x10-8 to 7.5x10-10 Torr);
vaporizing the lead target (PG 0030, first evaporator unit 120 generates BX2 vapor);
backfilling, using a mass flow controller (MFC) , the deposition chamber with the vapors of a salt precursor (PG 0031, second evaporator unit 124 in Figure 1 provides AX vapor, where AX comprises organic material; PG 0029, organic material comprises e.g. methylammonium halides and formamidinium halides; PG 0044, methylammonium iodide specifically disclosed; PG 0037, with regards to Figure 4B, discusses a second evaporator unit which comprises flow control unit 128 and evaporator valve 440 to control the AX vapor flow; the evaporator valve controls the flow into the chamber and is held to correspond to the claimed MFC); and
depositing a perovskite material on the substrate (PG 0029, deposition of perovskite material on the substrate).  
Qi ‘647 does not expressly teach or suggest wherein the backfilling occurs at a rate in a range of 2-100 sccm.  Qi ‘647 generally discloses control of the evaporation rate of AX material at PG 0031, but does not expressly disclose flow rates.  Eguchi ‘761 is drawn to the vapor phase formation of perovskite crystal structures (e.g. Column 3 Lines 56-64, perovskite structure of these materials supported at Column 1 Line 61 – Column 2 Line 6) and teaches that, at the time of Qi ‘647, it was known and understood in the art that the thin film deposition rate of the deposited complex oxide is rendered proportional to the feed supply rate of the raw materials (Column 3 Line 3-6) and that the composition of the deposited complex oxide can be accurately controlled by controlling the feed supply rate of each raw material, for example by controlling flow rate of the raw material bubbling gas (Column 3 Lines 6-14).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Qi ‘647 to control the composition of deposited perovskite by controlling the flow rate of the perovskite precursors as suggested by Eguchi ‘761, as Qi ‘647 generally teaches control of flow rate of perovskite precursors and Eguchi ‘761 teaches that said control of flow rates advantageously controls the composition of deposited perovskite.  A person of ordinary skill in the art at the time the invention was filed would have understood that the flow rate of the complex oxide materials is a result-effective variable with regards to both the deposition rate and chemical composition of the deposited complex oxide.  Selection of any particular flow rate of precursor (e.g. by control of the bubbling gas rate for a precursor) to control the deposition rate and composition of the perovskite is therefore held to be prima facie obvious.  See further MPEP 2144.05(II)A.
Claim 4 – Qi ‘647 / Eguchi ‘761 renders obvious the method of Claim 1, but does not expressly teach or suggest wherein the first 20 nm of depositions are made at a rate of 0.5 Angstroms/second.  Eguchi ‘761 teaches that the thin film deposition rate of the deposited complex oxide is rendered proportional to the feed supply rate of the raw materials (Column 3 Line 3-6); Qi ‘647 generally teaches control of the flow rates of the raw materials at PG 0030 and 0031 by e.g. temperature control.  Examiner holds the selection of flow rates to obtain a desired deposition rate as prima facie obvious for the reasons discussed in Claim 1 above; see further MPEP 2144.05(II)A, particularly In re Williams as cited therein.

Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Qi ‘647 / Eguchi ‘761 as applied to claim 1 above, and further in view of Nazeeruddin ‘011 (U.S. PGPub 2016/0226011).
Claim 2 – Qi ‘647 / Eguchi ‘761 renders obvious the method of Claim 1, wherein:
the lead target comprises lead (II) iodide (Qi ‘647 PG 0044, PbI2); and
the salt precursor comprises a salt selected from the group consisting of formamidinium iodide, methyl ammonium iodide, and combinations thereof (Qi ‘647 PG 0044, methylammonium iodide (MAI); Qi ‘647 PG 0029, formamidinium iodide (FAI); Qi ‘647 PG 0029 also enables combinations of two or more organic materials and both claimed materials are recited in Qi ‘647 PG 0029).  
Qi ‘647 / Eguchi ‘761 does not expressly teach or suggest wherein vaporizing occurs by applying an electron beam to the lead target.  Qi ‘647 teaches evaporative deposition generally at PG 0030.  Nazeeruddin ‘011 is drawn to the formation of organic-inorganic perovskites (e.g. Claim 14) and teaches that evaporative deposition and electron beam physical vapor deposition are interchangeable techniques for forming organic-inorganic perovskites (e.g. Claim 14).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Qi ‘647 / Eguchi ‘761 to use an electron beam to vaporize the lead target as suggested by Nazeeruddin ‘011, as Qi ‘647 / Eguchi ‘761 wants to form organic-inorganic perovskites by e.g. evaporative deposition and Nazeeruddin ‘011 teaches that evaporative deposition and electron beam physical vapor deposition are both suitable methods for depositing organic-inorganic perovskites.
Claim 7 – Qi ‘647 / Eguchi ‘761 renders obvious the method of Claim 1, wherein: 
the pressure in the chamber is reduced to 7.5x10-10 Torr (Qi ‘647 PG 0030, pump unit 104 in Figure 1 to generate vacuum in the chamber; vacuum of 1x10-7 Pa disclosed, equivalent to 7.5x10-10 Torr); 
the salt precursor comprises a salt selected from the group consisting of formamidinium iodide, methyl ammonium iodide, and combinations thereof (Qi ‘647 PG 0044, methylammonium iodide (MAI); Qi ‘647 PG 0029, formamidinium iodide (FAI); Qi ‘647 PG 0029 also enables combinations of two or more organic materials and both claimed materials are recited in Qi ‘647 PG 0029).
Qi ‘647 / Eguchi ‘761 does not teach or suggest the following limitations of Claim 7:
Vaporizing occurs by applying a pulsed laser to the lead target.
Qi ‘647 teaches evaporative deposition generally at PG 0030.  Nazeeruddin ‘011 is drawn to the formation of organic-inorganic perovskites (e.g. Claim 14) and teaches that evaporative deposition and pulse laser deposition are interchangeable techniques for forming organic-inorganic perovskites (e.g. Claim 14).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Qi ‘647 / Eguchi ‘761 to use a pulse laser to vaporize the lead target as suggested by Nazeeruddin ‘011, as Qi ‘647 / Eguchi ‘761 wants to form organic-inorganic perovskites by e.g. evaporative deposition and Nazeeruddin ‘011 teaches that evaporative deposition and pulse laser deposition are both suitable methods for depositing organic-inorganic perovskites.  Nazeeruddin ‘011 further teaches that thermal evaporation is also a suitable method for forming organic-inorganic perovskites (Claim 14).

Claims 3, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Qi ‘647 / Eguchi ‘761 as applied to claim 1 above, and further in view of Nazeeruddin ‘011 and Tubitak ‘688 (WO 2017/009688, previously attached).
Claim 3 – Qi ‘647 / Eguchi ‘761 renders obvious the method of Claim 1, but does not teach or suggest wherein:
Vaporizing occurs by applying an electron beam to the lead target.
The salt precursor comprises a member selected from the group consisting of formamidine, methylamine, and combinations thereof.
The method further comprises backfilling the deposition chamber with hydrogen iodide vapor.
Qi ‘647 teaches evaporative deposition generally at PG 0030.  Nazeeruddin ‘011 is drawn to the formation of organic-inorganic perovskites (e.g. Claim 14) and teaches that evaporative deposition and electron beam physical vapor deposition are interchangeable techniques for forming organic-inorganic perovskites (e.g. Claim 14).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Qi ‘647 / Eguchi ‘761 to use an electron beam to vaporize the lead target as suggested by Nazeeruddin ‘011, as Qi ‘647 / Eguchi ‘761 wants to form organic-inorganic perovskites by e.g. evaporative deposition and Nazeeruddin ‘011 teaches that evaporative deposition and electron beam physical vapor deposition are both suitable methods for depositing organic-inorganic perovskites.
Tubitak ‘688 is drawn to the formation of organic-inorganic perovskites (Abstract) and teaches a method comprising deposition of a metal salt, deposition of acids in vapor form, and deposition of amines or derivatives in vapor form (bridging pages 14 and 15).  The metal salt may be lead iodide (bridging pages 15 and 16).  The acid in vapor form may be hydrogen iodide (bottom of Page 17).  The amine or amine derivative may be methylamine or formamidine (top of page 18).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Qi ‘647 / Eguchi ‘761 / Nazeeruddin ‘011 to utilize the reaction chemistry of Tubitak ‘688, as Qi ‘647 / Eguchi ‘761 / Nazeeruddin ‘011 want to form organic-inorganic perovskites based upon lead iodide and Tubitak ‘688 teaches reaction chemistries which are suitable for the intended purpose.
Claim 5 – Qi ‘647 / Eguchi ‘761 renders obvious the method of Claim 1, wherein the method further comprises:
depositing a second salt precursor selected from the group consisting of formamidinium iodide, methyl ammonium iodide, and combinations thereof (Qi ‘647 PG 0044, methylammonium iodide (MAI); Qi ‘647 PG 0029, formamidinium iodide (FAI); Qi ‘647 PG 0029 also enables combinations of two or more organic materials and both claimed materials are recited in Qi ‘647 PG 0029).  
Qi ‘647 / Eguchi ‘761 does not teach or suggest the following limitations of Claim 5:
Vaporizing occurs by applying an electron beam to the lead target.
The salt precursor comprises hydrogen iodide.
The second salt precursor is deposited after transferal to a thermal evaporator. 
Qi ‘647 teaches evaporative deposition generally at PG 0030.  Nazeeruddin ‘011 is drawn to the formation of organic-inorganic perovskites (e.g. Claim 14) and teaches that evaporative deposition and electron beam physical vapor deposition are interchangeable techniques for forming organic-inorganic perovskites (e.g. Claim 14).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Qi ‘647 / Eguchi ‘761 to use an electron beam to vaporize the lead target as suggested by Nazeeruddin ‘011, as Qi ‘647 / Eguchi ‘761 wants to form organic-inorganic perovskites by e.g. evaporative deposition and Nazeeruddin ‘011 teaches that evaporative deposition and electron beam physical vapor deposition are both suitable methods for depositing organic-inorganic perovskites.  Nazeeruddin ‘011 further teaches that thermal evaporation is also a suitable method for forming organic-inorganic perovskites (Claim 14).
Tubitak ‘688 is drawn to the formation of organic-inorganic perovskites (Abstract) and teaches a method comprising deposition of a metal salt, deposition of acids in vapor form, and deposition of amines or derivatives in vapor form (bridging pages 14 and 15).  The metal salt may be lead iodide (bridging pages 15 and 16).  The acid in vapor form may be hydrogen iodide (bottom of Page 17).  The acid vapor deposition and the amine vapor deposition may be performed in a closed chamber (Page 19, third full paragraph).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Qi ‘647 / Eguchi ‘761 / Nazeeruddin ‘011 to utilize the reaction chemistry of Tubitak ‘688, as Qi ‘647 / Eguchi ‘761 / Nazeeruddin ‘011 want to form organic-inorganic perovskites based upon lead iodide and Tubitak ‘688 teaches reaction chemistries which are suitable for the intended purpose. Examiner holds that it would have been prima facie obvious to perform the separate acid vapor and amine vapor steps in separate vapor chambers, since it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  See further MPEP 2144.04(VI)B.
Claim 6 – Qi ‘647 / Eguchi ‘761 renders obvious the method of Claim 1, wherein:
the pressure in the chamber is reduced to 7.5x10-10 Torr (Qi ‘647 PG 0030, pump unit 104 in Figure 1 to generate vacuum in the chamber; vacuum of 1x10-7 Pa disclosed, equivalent to 7.5x10-10 Torr); 
depositing a second salt precursor selected from the group consisting of formamidinium iodide, methyl ammonium iodide, and combinations thereof (Qi ‘647 PG 0044, methylammonium iodide (MAI); Qi ‘647 PG 0029, formamidinium iodide (FAI); Qi ‘647 PG 0029 also enables combinations of two or more organic materials and both claimed materials are recited in Qi ‘647 PG 0029).  
Qi ‘647 / Eguchi ‘761 does not teach or suggest the following limitations of Claim 6:
Vaporizing occurs by applying a cathodic arc to the lead target.
The salt precursor comprises hydrogen iodide.
The second salt precursor is deposited after transferal to a thermal evaporator.
Qi ‘647 teaches evaporative deposition generally at PG 0030.  Nazeeruddin ‘011 is drawn to the formation of organic-inorganic perovskites (e.g. Claim 14) and teaches that evaporative deposition and cathodic arc deposition are interchangeable techniques for forming organic-inorganic perovskites (e.g. Claim 14).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Qi ‘647 / Eguchi ‘761 to use an electron beam to vaporize the lead target as suggested by Nazeeruddin ‘011, as Qi ‘647 / Eguchi ‘761 wants to form organic-inorganic perovskites by e.g. evaporative deposition and Nazeeruddin ‘011 teaches that evaporative deposition and cathodic arc deposition are both suitable methods for depositing organic-inorganic perovskites.  Nazeeruddin ‘011 further teaches that thermal evaporation is also a suitable method for forming organic-inorganic perovskites (Claim 14).
Tubitak ‘688 is drawn to the formation of organic-inorganic perovskites (Abstract) and teaches a method comprising deposition of a metal salt, deposition of acids in vapor form, and deposition of amines or derivatives in vapor form (bridging pages 14 and 15).  The metal salt may be lead iodide (bridging pages 15 and 16).  The acid in vapor form may be hydrogen iodide (bottom of Page 17).  The acid vapor deposition and the amine vapor deposition may be performed in a closed chamber (Page 19, third full paragraph).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Qi ‘647 / Eguchi ‘761 / Nazeeruddin ‘011 to utilize the reaction chemistry of Tubitak ‘688, as Qi ‘647 / Eguchi ‘761 / Nazeeruddin ‘011 want to form organic-inorganic perovskites based upon lead iodide and Tubitak ‘688 teaches reaction chemistries which are suitable for the intended purpose. Examiner holds that it would have been prima facie obvious to perform the separate acid vapor and amine vapor steps in separate vapor chambers, since it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  See further MPEP 2144.04(VI)B.

Response to Arguments
Applicant's arguments filed 08 NOV 2022 have been fully considered but they are not persuasive.
Applicant argues (Pages 8-9) that Qi ‘647 / Eguchi ‘761 do not fairly teach or suggest the limitations of Claim 1 because the backfilling rate of precursor was not recognized as result effective.  Examiner respectfully disagrees.  As discussed above in Eguchi ‘761, controlling the rate of raw material bubbling gas necessarily controls the flow rate of raw material into the chamber because the bubbling gas entrains the material into the chamber; control of the flow rate of raw material is expressly disclosed by Eguchi ‘761 as result effective both with regards to the deposition rate of the material and to the composition of the complex material being deposited.
Applicant argues (Pages 9-10) that Qi ‘647 / Eguchi ‘761 do not fairly teach or suggest the limitations of Claim 4 because Examiner has not laid out a rationale for determination of routine optimization.  Examiner respectfully disagrees, noting that Claim 4 depends from Claim 1.  The analysis provided in Claim 1 is therefore part and parcel of the analysis of Claim 4, and the analysis in Claim 1 establishes the rationale for routine optimization as discussed therein.
Applicant argues (Pages 10-11) that the other claims are allowable by virtue of dependency from an allowable Claim 1.  As Claim 1 is not held as allowable at the present time, no dependent claim can be held allowable on this basis.  In the absence of specific arguments to a dependent claim which show how the claim limitations overcome the prior art, Examiner maintains the propriety of the rejections of Claims 2, 3, and 5-7. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL G MILLER/             Examiner, Art Unit 1712